IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEREMY PINSON, - Civil No. 3:16-ev-1232
Plaintiff ; (Judge Mariani)
V. ;
UNITED STATES OF AMERICA, ef al,

Defendants

AND NOW, this bs , ms of September, 2019, upon consideration of

Defendants’ motion (Doc. 64) to dismiss and for summary judgment, and for the reasons set
forth in the Court’s Memorandum of the same date, IT IS HEREBY ORDERED THAT:
1. The motion (Doc. 64) for summary judgment is GRANTED as follows:

a. The motion is GRANTED on the ground that Plaintiff did not properly
exhaust administrative remedies with respect to the Bivens claims
before filing suit.

b. The Clerk of Court is directed to ENTER judgment in favor of
Defendants Valencik, Oddo, and Heath as to the Bivens claims.

2. The motion (Doc. 64) to dismiss is GRANTED as follows:

a. Defendants Oddo and Santana are DISMISSED from the Bivens
action for lack of personal involvement.

b. Defendants Cozza-Rhodes and Santana are DISMISSED from the
Bivens action for lack of jurisdiction.

Cc. The FTCA claim against the United States is DISMISSED on the

 

 
ground that Plaintiff did not properly exhaust administrative tort claim
remedies before filing suit.

The Clerk of Court is directed to CLOSE this action.

Any appeal from this Order is DEEMED frivolous and not in good faith. See
28 U.S.C. § 1915(a)(3).

   

 

Robert D. jani
United States District Judge
